DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 02/24/2020 have been fully considered but they are moot in view of a new ground of rejections. 
Further, Examiner respectfully submits that some of Applicant’s arguments are not persuasive.
Specifically, on pages 10-11, Applicant argues that,
“The Office Action relies on Jung to alleviate the deficiencies of Lim. The Office Action alleges that paragraphs [0164]-[0167], and [0235]-[0236] of Jung disclose …
…
Accordingly, Jung is completely silent regarding …”

In response, Examiner respectfully disagrees and submits that these arguments have been addressed in the Advisory Action dated 02/05/2021.
On pages 11-12, Applicant argues that, 
Applicant respectfully disagrees.
Although Jung discloses that viewing angle information include indicators indicating image areas 1 to 4 corresponding to the field of view of the user among the plurality of images areas included in the input frame (image areas 1 to 8), the processor transmits all of the plurality of image areas in the input frame through different transmission channels. See paragraph [0234] of Jung. Thus, in Jung, in order to transmit all of the plurality of image areas in the input frame, indicators for all of the plurality of image areas, including areas not included in the viewing area, must be indicated to set bandwidths for each respective area of the plurality of areas.
Accordingly, none of Lim and Jung, whether taken alone or in combination, teaches or suggests, inter alia, “a generating section configured to generate a plurality of region information ... by a parameter including a number of the plurality of region information corresponding to the regions of the spherical surface, wherein the number of the plurality of region information corresponding to the regions of the spherical surface include only regions of the spherical surface included within a point of view and field of view of a user,” as recited by claim 17 (emphasis added).”
In response, Examiner respectfully disagrees and submits that Jung teaches, at least in Fig. 5, device 400 determines image areas to be transmitted at step 530 and transmits only these determined image areas at step 540. As such, with this step (step 540), Jung teaches only regions of the spherical surface included within a point of view and field of view of a user are transmitted.
Applicant’s arguments with respect to newly added limitation of “the number of the plurality of region information is included in a header area of an image file” are moot in view of Yagishita et al. (US 2004/0131265 A1 – hereinafter Yagishita) as described in details in the Office Action below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a generating section in claims 1-4, 6, 10-11, 17-19, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Upon thorough reviewing of the specification of the application, Examiner finds the structure of the “generating section” at best as a processor executing corresponding program code as described in paragraphs [0162]-[0169] and Fig. 56 (noting that Fig. 52 and its written description do not disclose any specific details on the structure of the generating section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 2-3, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0358126 A1 – hereinafter Lim), Jung et al. (US 2020/0388002 A1 – hereinafter Jung), and Yagishita et al. (US 2004/0131265 A1 – hereinafter Yagishita).
Regarding claim 17, Lim disclose information processing apparatus, comprising:
a generating section configured to generate a plurality of region information expressing regions on a spherical surface by signaling vertexes of each surface of surfaces of a (Figs. 5A-5C; Fig. 9; Figs. 10A-10C; Figs. 11A-11D; [0183]-[0192] – transforming spherical coordinates of each surface for each of surfaces of a polyhedron corresponding coverage information, which is a content image to 2D coordinates, e.g. represented by the vertices of the areas in the 2D image), by signaling the regions of the spherical surface formed by connecting the vertexes by shortest distances on the spherical surface in accordance with a number of the surfaces corresponding to the coverage information (Figs. 5A-5C; Fig. 9; Figs. 10A-10C; Figs. 11A-11D; [0183]-[0192] – signaling each surface for each of surfaces of a polyhedron corresponding coverage information into surfaces of a corresponding 2D image, the number of the surfaces of the polyhedron is the same as the number of areas of the 2D image), and by a parameter including a number of the plurality of region information corresponding to the regions of the spherical surface ([0244]; Fig. 19D – type information include the number of faces and the shape of the surface), wherein the generating section is implemented via at least one processor (Fig. 2 – processor 210).
However, Lim does not disclose the number of the plurality of region information is included in a header area of an image file and the number of the plurality of region information corresponding to the regions of the spherical surface include only regions of the spherical surface included within a point of view and field of view of a user.
	Jung discloses a number of a plurality of region information corresponding to the regions of a spherical surface include only regions of the spherical surface included within a point of view and field of view of a user ([0164]-[0167]; [0233]; [0235]-[0236] – receiving sensed user field of view and generating region information only for regions within the received information regarding user’s field of view).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Jung into the apparatus taught by Lim in order to generate information regarding only images that are within a point of view and field of view of a user to speed up processing and reduce the bandwidth of the transmission by not generating and sending information that is not needed for viewing.
	However, Lim and Jung do not disclose the number of the plurality of region information is included in a header area of an image file.
	Yagishita discloses a number of a plurality of region information is included in a header area of an image file ([0100]; Fig. 12; Fig. 18 – a number of tiles, which corresponds to a plurality of region information, is included in a header area of an image file to be distributed to a client device).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yagishita to include the number of the plurality of region information being distributed in the file in order to assist the display device in identifying the distributed regions so that the image can be processed for display properly.
Regarding claim 2, Lim also discloses line segments connecting the vertexes by shortest distances on the spherical surface are a part of a great circle (Fig. 12A).
(Figs. 12A-12C).
Regarding claim 18, Lim also discloses the plurality of region information forms a plurality of the regions of the spherical surface which are discontinuous (Figs. 9-10 - discontinuous at the edges of the 2D image).
Claims 1, 4, 6, 10-11, 15-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, Oh et al. (US 2020/0084428 A1 – hereinafter Oh), Jung, and Yagishita.
Regarding claim 1, Lim discloses an information processing apparatus, comprising: a generating section configured to generate a plurality of region information expressing regions on a spherical surface by signaling angular widths of a horizontal direction and a vertical direction of each surface of surfaces of a polyhedron corresponding to coverage information of content (Figs. 5A-5C; Fig. 9; Figs. 10A-10C; Figs. 11A-11D; [0183]-[0192] – transforming spherical coordinates, comprising angular widths of horizontal and vertical directions (yaw and pitch angles, respectively) of each surface for each of surfaces of a polyhedron corresponding coverage information, which is a content image to 2D coordinates, e.g. represented by the vertices of the areas in the 2D image), by signaling surface regions formed on the spherical surface by using the signal in accordance with the number of the surfaces corresponding to the coverage information (Figs. 5A-5C; Fig. 9; Figs. 10A-10C; Figs. 11A-11D; [0183]-[0192] – signaling each surface for each of surfaces of a polyhedron corresponding coverage information into surfaces of a corresponding 2D image, the number of the surfaces of the polyhedron is the same as the number of areas of the 2D image), and by a parameter including a number of the plurality of region information corresponding to the regions of the spherical surface ([0244]; Fig. 19D – type information include the number of faces and the shape of the surface), wherein the generating section is implemented via at least one processor (Fig. 2 – processor 210)
Lim does not explicitly disclose signaling an angular width of a central direction of each surface for each of surfaces of a polyhedron, wherein the number of the plurality of region information is included in a header area of an image file and the number of the plurality of region information corresponding to the regions of the spherical surface include only regions of the spherical surface included within a point of view and field of view of a user.
Oh discloses signaling an angular width of a central direction of a surface ([0008]-[0009]; [0018]-[0019]; [0172] – signaling the roll angle).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oh into the apparatus taught by Lim to fully represent orientation of an object in the 3D space.
However, Lim and Oh do not disclose the number of the plurality of region information is included in a header area of an image file and the number of the plurality of region information corresponding to the regions of the spherical surface include only regions of the spherical surface included within a point of view and field of view of a user.
([0164]-[0167]; [0233]; [0235]-[0236] - receiving sensed user field of view and generating region information only for regions within the received information regarding user’s field of view).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Jung into the apparatus taught by Lim and Oh in order to generate information regarding only images that are within a point of view and field of view of a user to speed up processing and reduce the bandwidth of the transmission by not generating and sending information that is not needed for viewing.
However, Lim, Oh, and Jung do not disclose the number of the plurality of region information is included in a header area of an image file.
	Yagishita discloses a number of a plurality of region information is included in a header area of an image file ([0100]; Fig. 12; Fig. 18 – a number of tiles, which corresponds to a plurality of region information, is included in a header area of an image file to be distributed to a client device).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yagishita into the apparatus taught by Lim, Oh, and Jung to include the number of the plurality of region information being distributed in the file in order to assist the display device in identifying the distributed regions so that the image can be processed for display properly.

On discloses a plurality of region information is signaled by an extended ISOBMFF (Fig. 19; [0091]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Oh above into the apparatus proposed in claim 1 to package the information using an existing format.
Regarding claim 6, Lim does not disclose the plurality of region information is signaled by an extended DASH MPD.
On discloses a plurality of region information is signaled by an extended DASH MPD ([0160]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Oh above into the apparatus proposed in claim 1 to package the information using an existing format.
Regarding claim 10, Lim does not disclose in the plurality of region information, the regions of the spherical surface are signaled by repeating a loop in accordance with the number of surfaces.
Oh discloses surface regions are signaled by repeating a loop in accordance with a number of surfaces (Fig. 17 – the code line ‘for (j=0;j<=num_regions; j++) {…}).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Oh above 
Regarding claim 11, Lim does not disclose the plurality of region information includes a flag showing that a signaled region is covered or a region other than the signaled region is covered.
On discloses a plurality of region information includes a flag showing that a signaled region is covered or a region other than the signaled region is covered (Fig. 17 – at least region_id indicates a signaled region is covered).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate further the teachings of Oh above into the apparatus proposed in claim 1 to facilitate identifying a signal region that is covered so that processing of the region, e.g. displaying, can be performed correctly.
Claim 15 is rejected for the same reason as discussed in claim 1 above.
Claim 16 is rejected for the same reason as discussed in claim 1 above.
Regarding claim 19, Lim also discloses the plurality of region information forms a plurality of the regions of the spherical surface which are discontinuous (Figs. 9-10 – discontinuous at the edges of the 2D image).
Regarding claim 21, Jung also discloses the number of the plurality of region information is transmitted to another information processing apparatus (Fig. 5 – step 540 – transmitted by first image processing device 400 to second image processing device 500, which is the recited ‘another information processing apparatus’), and the image file is encoded by the information processing apparatus ([0146] – encoded and transmitted by the first image processing device 400) and ([0156] – decoded by the second image processing device 500).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Jung into the apparatus taught as proposed in claim 1 in order to encode the image file before transmitting the file for playback in order to further reduce the bandwidth of the transmission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/HUNG Q DANG/Primary Examiner, Art Unit 2484